ITEMID: 001-76690
LANGUAGEISOCODE: ENG
RESPONDENT: ITA
BRANCH: ADMISSIBILITY
DATE: 2006
DOCNAME: SAVOIA and BOUNEGRU v. ITALY
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: David Thór Björgvinsson
TEXT: The first applicant, Mr Alessandro Savoia, is an Italian national who was born in 1973. The second applicant, Ms Svetlana Bounegru, is a Moldovan national who was born in 1983. The couple live in Rome. They are represented before the Court by Mr G. Di Pietro, a lawyer practising in Rome.
The first applicant wanted to marry the second applicant in Italy. On 5 July 2004 he contacted the Italian Embassy in Moldova and the Ministry of Foreign Affairs, in order to acquire information about the procedure to obtain a visa for marriage purposes.
The latter institutions replied by sending information related to the application for a tourist visa.
On 23 August 2004 all relevant documents satisfying the requirements of the tourist visa were sent to the Embassy. According to the applicants, it was apparent from the information they were given that no visa for marriage purposes could be requested.
On 2 September 2004 the Italian Embassy in Moldova informed the applicants that their request would be rejected. The applicants were told that no visas had been issued in favour of Moldovan nationals for over five years.
On 23 September 2004, after all the documents necessary for the marriage had been supplied and verified, the municipality of Rome issued the couples’ marriage bans. The applicants’ lawyer made a request to the competent Italian authorities for the second applicant’s visa for marriage purposes. He did not receive any replies.
As the second applicant was pregnant, the first applicant went to Moldova in order to celebrate the marriage over there.
On 5 October 2004 the applicants got married in Moldova.
On 15 October 2004 the Italian authorities granted the second applicant a visa in her quality of an Italian national’s family member. The couple moved to Rome and started to reside there.
On 19 October 2004 the applicants presented to the Police station in Rome a request for a residence permit for the second applicant’s family members.
On 7 February 2005 the applicants addressed a registered letter to the Italian Minister of Foreign Affairs. They asked in what way it would be possible to obtain a visa for family members, in order to reunite in Italy the second applicant’s relatives. They were told that it would have been possible to allow the entry in Italy of the mother of the second applicant but not of her brothers.
On 20 February 2005 the applicants requested the Town Council to issue a written declaration stating that the matrimonial home was the residence of the second applicant. However, the Town Council could not accede to this request as the second applicant did not possess a residence permit.
On 21 February 2005 the applicants requested that the second applicant be granted Italian citizenship. Their request was rejected as according to Italian law, citizenship could be granted either after a marriage and six months of residence or after three years of marriage. Moreover, the processing of the citizenship request would have required seven hundred and thirty days.
According to the information provided by the applicants on 16 February 2005, on that date the second applicant had not obtained a residence permit in Italy.
